Citation Nr: 0209502	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in January 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   The 
issue on appeal was originally before the Board in March 2001 
at which time it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The veteran's service-connected hypertension requires 
continuous medication for control, but does not result in 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an initial 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
clinical records, reports of VA examinations and testimony 
from the veteran.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for hypertension.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, by letter dated in May 2001, the 
veteran was advised of the provisions of VCAA and of the 
types of evidence necessary to prevail with his claim.  He 
was also advised of the types of evidence VA would assist him 
in obtaining.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In the instant case, 
the veteran is technically not seeking an increased rating, 
since his appeal arises from the original assessment of a 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In that decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The RO has granted service connection for hypertension based 
on the veteran's claim received on February 6, 1998.  The 
hypertension has been assigned a 10 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which 
contemplates hypertensive vascular disease.  Hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Diastolic pressure 
predominantly 120 or more warrants a 40 percent evaluation.  
A 60 percent evaluation is warranted for diastolic pressure 
predominantly 130 or more.  Note (1) provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is  
predominantly 160mm. or greater with a diastolic pressure of 
less than 90 mm.  Note (2): evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  

The service medical records reveal that the veteran had onset 
of hypertension in 1986.  The highest systolic pressure 
recorded during active duty was 180/110 in April 1994.  The 
highest diastolic pressure recorded was 164/134, also in 
April 1994.  While there were several other blood pressure 
readings that included diastolic pressures of 110 or more 
(160/110 and 160/120 in October 1986, 150/118 in March 1990 
and 144/110 in July 1991), the vast majority of the in-
service diastolic readings were predominantly below 110.  

On VA examination in May 1998, blood pressure was recorded as 
140/85, 135/88, and 135/88.  It was noted that the veteran 
had been on hypertensive medication since 1986.  The 
pertinent impression was hypertension under reasonable 
control.  

VA clinical records demonstrate the following blood pressure 
readings:  135/89 in September 1998, 141/95 in January 2001, 
168/112, 172/114, 156/110, 138/98 and 137/83 in February 
2001, 136/90 in March 2001, and 133/82 in April 2001.  The 
hypertension was described as well controlled.  

On VA examination in March 2002, blood pressure readings were 
noted as follows: 132/82 in June 2000, 136/88, 136/95, 142/90 
and 114/79 in October 2001.  At the time of the examination, 
blood pressure was 150/90 and 140/100.  The impression from 
the examination was hypertension, which was under control, 
though not optimal control and somewhat elevated on the day 
of the examination.  There did not appear to be any 
complications from the hypertension.  The examiner opined 
that the veteran's blood pressure could be controlled with 
medication.   

The Board finds a rating in excess of 10 percent for the 
service-connected hypertension is not warranted.  There is no 
objective evidence of record of a systolic blood pressure 
reading that was 200 or greater.  While there have been some 
diastolic readings that were 110 or greater (October 1986, 
March 1990, July 1991, April 1994 and February 2001) the 
majority of the other diastolic pressure readings of record 
were below 110.  The Board notes the veteran testified before 
the undersigned in January 2001 that, during his last visit 
to a VA facility in January 2001, his systolic pressure was 
above 160.  However, there is no objective evidence of this 
reading and, even if it were correct, does not warrant a 20 
percent rating.  The Board finds the evidence of record does 
not support a finding that the veteran's hypertension was 
manifested by diastolic pressure predominantly 110 or more or 
a systolic pressure predominantly 200 or more.  

The potential application of various provisions of Title 38  
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected hypertension has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating for either 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.



ORDER

The appeal is denied.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

